UNITED STATES DISTRICT COURT
NOR'I`HERN DlSTRIC'I` OF OHIO
EASTERN DIVISION

HAKEEN SULTAANA, CASE NO. l:l$ CV 382

Plaintiff, JUDGE DONALD C. NUGENT

ORDER ADOPT[NG
REPORT AND RECOMMENDATION

JOHN JERMAN, et al.,

v\/\/\/\/‘\/\/\/\./\./\_/

Defendant.

This matter comes before the Com't upon the Report and Recommendation of Magistrate
Judge William l-l. Baughman, Jr.. (ECF #108). Plaintiff, Mr. Sultaana, filed three motions which
were addressed in a joint Memorandum Opinion & Order, and Report and Recommendation issued
by Magistrate Judge Baughman. The first two motions, filed as ECF #100 and #104, were denied
by Magistrate Baughman under his referral authority to provide general pretrial supervision, (ECF
#27). These motions are no longer pending and are not under review by this Court. The final
motion pending before the Court is Plaintiff"s Motion for status report and 3"’ Request to Vacate
Magistrate referral. (ECF #107). Magistrate Judge Baughman issued a Repoxt and
Recommendation recommending that the request for status report be denied, and noting that the
request to vacate referral is committed to this District Judge’s determination

Mr. Sultaana filed an objection to the Report and Recommendation, however, he did not

raise any cognizable arguments addressing the only issue subject to that Report and
Recommendation, which was the recommended denial of the request for status report. (ECF #109).
Nonetheless, this Court has reviewed de novo that portions of the Magistrate .ludge’s Report and
Recommendation to which objection has been made. See FED. R. CIV. P. 72(b). The Court finds
Magistrate Judge Baugh.man’s recommendation to deny the request for status report to be well-
supported and correct under the circumstances The Court finds that Petitioner’s objections raise
no arguments (factual or legal) that call into question the conclusions made in the Magistrate’s
Report and Recommendation. This Court, therefore, adopts the Magistrate’s Report, over the
Petitioner’s objections, and denies the request for a status report.

The Court further denies that portion of Plaintiff"s Motion that requests a revocation of the
referral to the Magistrate Mr. Sultaana argues that the referral is causing him actual prejudice from
“all unnecessary delays,” and, in his objection, appears to question the validity of the referral
because he did not sign a consent form. A consent form is not necessary for this Court to refer a
case to a magistrate for general pretrial supervision Further, there is no evidence from the record
that the delays in resolution of this case have any connection to the referral This case has been
reviewed by the Court of Appeals three times since its filing in 2015, and Plaintiff has inserted
delays of his own making by continuously attempting to re-litigate issues which have already been
resolved by the Court, (ECF #46, 73, 88, 91, 93, 97, 99), and failing to follow general discovery
procedures Magistrate Baughman has timely addressed each motion of the Plaintif‘f and has
attempted to advance this case as expeditiously as possible under the circumstances presented He
has recommended appointment of counsel for Mr. Sultaana to assist in a more orderly and

expeditious handling of discovery, however, Mr. Sultaana has declined to accept any such

_2_

assistance For these reasons, Plaintifi" s Motion for Status report and 3'd Request to Vacate

Magistrate referral is DENIED. (ECF #107). IT IS SO ORDERED,

 
     

DONALD C. NUGE

United States District
DATED; (igig l l 1013

dge

